Title: To James Madison from James Monroe, 28 October 1807
From: Monroe, James
To: Madison, James



Sir
London, Octr. 28. 1807.

I have the honor to send you a copy of a correspondence with Mr Canning touching a difficulty wh. he supposed Mr Rose might experience in entering the bay of Chessapeake, in consequence of the proclamation of the President.  In the interview invited by his last note I expressed my surprise that any doubt shod. exist on the subject of it, and assured him that Mr. Pinkney & myself would be responsible for Mr. Rose’s prompt admission into our harbours, & arrival at Washington without suffering the slightest molestation; on the contrary, that he should receive every attention & facility on the route which he might require.  I told him that no document from us wod. be necessary for that purpose, but that, to put the question beyond all doubt we would give him a passport which shod. go to every object in detail, and that we would also give him letters of introduction to the Govrs. of Maryland & Virginia, the States thro’ which he wod. pass, to be taken advantage of, if he found that they would be useful.  With this explanation & arrangment Mr Canning was satisfied.
I also send you a copy of a letter from Mr Rose senr. and of my answer relative to the mission of his son to the U States.  Although Mr Rose’s letter is unofficial I have thought it proper, in consideration of his near connection with the minister, and his station in the government, to communicate it.
I leave this to morrow to meet in the channel the Augustus the ship in which I propose to sail with my family to the U States.  She has left this port, and is on her way to Portsmouth, where she will receive us.  Mr Rose, by going in a frigate, will most probably arrive before me & even before Doctor Bullus.  It is important that you shod. possess all the information which I can give, respecting the business in which I have been lately engaged with Mr Canning, and of Mr Rose’s mission, at the moment of his arrival.  I have therefore thought it adviseable to commit to him this letter & a copy of my correspondence with Mr Canning, as Mr P. & I have done of our joint dispatch.  I expect to be at sea in a week from this date, and shall proceed to Washington immediately after my arrival, in the UStates, to communicate to you such further information, as I may impart, relative to the important concerns of our country in which I have been employed.  I have the honor &ca
